Citation Nr: 0416485	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  98-08 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than November 4, 
1997, for a 60 percent evaluation of herniated nucleus 
pulposus L4-L5 and L5-S1, clinical lumbosacral 
polyradiculopathy, and lumbar paravertebral myositis 
secondary to back strain.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1991 to October 
1991, with unspecified earlier periods of active duty for 
training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO granted 
a 60 percent evaluation for the service-connected low back 
disability effective November 4, 1997, the date of receipt of 
the claim for increase.  It a rating decision of March 1998, 
the RO denied an earlier effective date for the award of the 
60 percent increase for the service-connected low back 
disability.  The appellant disagreed and this appeal ensued.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The effective date of an award based on a claim for increase 
is based on the filing of a claim for such benefits or the 
date entitlement arose, which is later.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.151, 3.400, 3.400(o)(2).  See Wells v. 
Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally 
awarded based on the date of receipt of the claim.  38 C.F.R. 
§§ 3.1(r), 3.400.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400, 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

The RO established service connection for the disability by 
May 1993 rating decision, which assigned a 20 percent 
evaluation effective October 20, 1991, the day after the 
appellant separated from active duty.  The appellant filed a 
claim for increase, and the RO in a January 1995 rating 
decision granted a 40 percent evaluation, also effective 
October 20, 1991.  A December 1995 rating decision continued 
this evaluation.  The appellant disagreed with the 40 percent 
evaluation; though he received from the RO a statement of the 
case in December 1995, there is no record he perfected an 
appeal by the timely filing of a substantive appeal.  

In assigning the current 60 percent evaluation, the RO based 
the effective date of November 4, 1997, on the date of 
receipt of the claim for increase.  The appellant argues the 
effective date should be in 1994.  In reviewing the evidence 
currently in the claims file, it appears the appellant might 
prevail if he showed (1) a perfected appeal from January and 
December 1995 rating decisions assigning a 40 percent 
evaluation, or (2) a claim for an evaluation in excess of 40 
percent received by VA prior to November 4, 1997.  

Although the RO has issued a September 2002 letter to the 
appellant discussing the evidentiary development of this 
claim, it has not provided adequate notice to him of the 
information or evidence necessary to substantiate the claim.  
This case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In doing so, the RO must ensure 
the appellant receives adequate notice of 
the specific information or evidence that 
is associated with the claims file, what 
evidence VA will assist the appellant in 
obtaining, and what evidence the 
appellant should submit, in order to 
substantiate the claim.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



